Title: To Thomas Jefferson from Enoch Hazard, 3 November 1804
From: Hazard, Enoch
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Newport Nov: 3d 1804
               
               As one of the representatives from this town in the General Assembly of this State, I take the liberty to address you on the subject of Mr Ellery, our present Senator, I was not at the last Session of the General Assembly owing to professional avocations, and I regret extremely that I was not, that at least, I might have given the Testimony of my vote, against the Injustice that has been done him. In my opinion Mr Ellery had every title a man could have to the support of every republican in the Assembly. I disapprove of the measures taken & objections made to his re’election; & join in the remonstrance of many of the representatives of the State in recommending him to the office of Collector in this District. 
               I am respectfully Your Friend
               
                  
                     Enoch Hazard
                  
               
            